
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.10


CHANGE IN CONTROL SEVERANCE AGREEMENT

        THIS AGREEMENT, effective as of August 1, 2007, is made by and between
CF Industries Holdings, Inc., a Delaware corporation (the "Company"), and Wendy
Jablow Spertus (the "Executive").

        WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continued employment of key management personnel; and

        WHEREAS, the Board recognizes that the possibility of a Change in
Control exists and that such possibility, and the uncertainty and questions
which it may raise among management, may result in the departure or distraction
of management personnel to the detriment of the Company and its stockholders;
and

        WHEREAS, the Board has determined that appropriate steps should be taken
to reinforce and encourage the continued attention and dedication of members of
the Company's management, including the Executive, to their assigned duties
without distraction in the face of potentially disturbing circumstances arising
from the possibility of a Change in Control;

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, the Company and the Executive hereby agree as
follows:

        1.    Defined Terms.    The definitions of capitalized terms used in
this Agreement are provided in the last Section hereof.

        2.    Term of Agreement.    The Term of this Agreement shall continue
through December 31, 2008; provided, however, that commencing on January 1, 2008
and each January 1 thereafter, the Term shall automatically be extended for one
additional year unless, not later than September 30 of the preceding year, the
Company or the Executive shall have given notice not to extend the Term; and
further provided, however, that if a Change in Control shall have occurred
during the Term, the Term shall expire no earlier than twenty-four (24) months
beyond the month in which such Change in Control occurred.

        3.    Company's Covenants Summarized.    In order to induce the
Executive to remain in the employ of the Company and in consideration of the
Executive's covenants set forth in Section 4 hereof, the Company agrees, under
the conditions described herein, to pay the Executive the Severance Payments and
the other payments and benefits described herein. Except as provided in
Section 9.1 hereof, no Severance Payments shall be payable under this Agreement
unless there shall have been (or, under the terms of the second sentence of
Section 6.1 hereof, there shall be deemed to have been) a termination of the
Executive's employment with the Company following a Change in Control and during
the Term. This Agreement shall not be construed as creating an express or
implied contract of employment and, except as otherwise agreed in writing
between the Executive and the Company, the Executive shall not have any right to
be retained in the employ of the Company.

        4.    The Executive's Covenants.    The Executive agrees that, subject
to the terms and conditions of this Agreement, in the event of a Potential
Change in Control during the Term, the Executive will remain in the employ of
the Company until the earliest of (i) a date which is six (6) months from the
date of such Potential Change in Control, (ii) the date of a Change in Control,
(iii) the date of termination by the Executive of the Executive's employment for
Good Reason or by reason of death, Disability or Retirement, or (iv) the
termination by the Company of the Executive's employment for any reason.

        5.    Compensation Other Than Severance Payments.    

        5.1   Following a Change in Control and during the Term, during any
period that the Executive fails to perform the Executive's full-time duties with
the Company as a result of incapacity due to physical or mental illness, the
Company shall pay the Executive's full salary to the Executive at the rate in
effect at the commencement of any such period, together with all compensation
and benefits payable to the Executive under the terms of any compensation or
benefit plan, program or arrangement

--------------------------------------------------------------------------------




maintained by the Company during such period (other than any disability plan),
until the Executive's employment is terminated by the Company for Disability.

        5.2   If the Executive's employment shall be terminated for any reason
following a Change in Control and during the Term, the Company shall pay the
Executive's full salary to the Executive through the Date of Termination at the
rate in effect immediately prior to the Date of Termination or, if higher, the
rate in effect immediately prior to the first occurrence of an event or
circumstance constituting Good Reason, together with all compensation and
benefits payable to the Executive through the Date of Termination under the
terms of the Company's compensation and benefit plans, programs or arrangements
as in effect immediately prior to the Date of Termination or, if more favorable
to the Executive, as in effect immediately prior to the first occurrence of an
event or circumstance constituting Good Reason.

        5.3   If the Executive's employment shall be terminated for any reason
following a Change in Control and during the Term, the Company shall pay to the
Executive the Executive's normal post-termination compensation and benefits as
such payments become due. Such post-termination compensation and benefits shall
be determined under, and paid in accordance with, the Company's retirement,
insurance and other compensation or benefit plans, programs and arrangements as
in effect immediately prior to the Date of Termination or, if more favorable to
the Executive, as in effect immediately prior to the occurrence of the first
event or circumstance constituting Good Reason.

        6.    Severance Payments.    

        6.1   Subject to Section 6.2 hereof, if the Executive's employment is
terminated following a Change in Control and during the Term, other than (A) by
the Company for Cause, (B) by reason of death or Disability, or (C) by the
Executive without Good Reason, then the Company shall pay the Executive the
amounts, and provide the Executive the benefits, described in this Section 6.1
("Severance Payments"), in addition to any payments and benefits to which the
Executive is entitled under Section 5 hereof. For purposes of this Agreement,
the Executive's employment shall be deemed to have been terminated following a
Change in Control by the Company without Cause or by the Executive with Good
Reason, if (i) the Executive's employment is terminated by the Company without
Cause prior to a Change in Control (whether or not a Change in Control ever
occurs) and such termination was at the request or direction of a Person who has
entered into an agreement with the Company the consummation of which would
constitute a Change in Control, (ii) the Executive terminates his or her
employment for Good Reason prior to a Change in Control (whether or not a Change
in Control ever occurs) and the circumstance or event which constitutes Good
Reason occurs at the request or direction of such Person, or (iii) the
Executive's employment is terminated by the Company without Cause or by the
Executive for Good Reason and such termination or the circumstance or event
which constitutes Good Reason is otherwise in connection with or in anticipation
of a Change in Control (whether or not a Change in Control ever occurs).

        (A)  In lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination and in lieu of any severance benefit
otherwise payable to the Executive, the Company shall pay to the Executive a
lump sum severance payment, in cash, equal to one times the sum of (i) the
Executive's base salary as in effect immediately prior to the Date of
Termination or, if higher, in effect immediately prior to the first occurrence
of an event or circumstance constituting Good Reason, and (ii) the Executive's
target annual bonus pursuant to any annual bonus or incentive plan maintained by
the Company in respect of the fiscal year in which the Date of Termination
occurs or, if higher, the fiscal year in which the first event or circumstance
constituting Good Reason occurs.

        (B)  For the twelve month period immediately following the Date of
Termination, the Company shall arrange to provide the Executive and his or her
dependents life, disability, accident and health insurance benefits
substantially similar to those provided to the Executive and his or

2

--------------------------------------------------------------------------------






her dependents immediately prior to the Date of Termination or, if more
favorable to the Executive, those provided to the Executive and his or her
dependents immediately prior to the first occurrence of an event or circumstance
constituting Good Reason, at no greater after tax cost to the Executive than the
after tax cost to the Executive immediately prior to such date or occurrence;
provided, however, that, unless the Executive consents to a different method,
such health insurance benefits shall be provided through a third-party insurer.
Benefits otherwise receivable by the Executive pursuant to this Section 6.1(B)
shall be reduced to the extent benefits of the same type are received by or made
available to the Executive during the twelve month period following the
Executive's termination of employment (and any such benefits received by or made
available to the Executive shall be reported to the Company by the Executive);
provided, however, that the Company shall reimburse the Executive for the
excess, if any, of the after tax cost of such benefits to the Executive over
such cost immediately prior to the Date of Termination or, if more favorable to
the Executive, the first occurrence of an event or circumstance constituting
Good Reason. If the Severance Payments shall be decreased pursuant to
Section 6.2 hereof, and the Section 6.1(B) benefits which remain payable after
the application of Section 6.2 hereof are thereafter reduced pursuant to the
immediately preceding sentence, the Company shall, no later than five (5)
business days following such reduction, pay to the Executive the least of
(a) the amount of the decrease made in the Severance Payments pursuant to
Section 6.2 hereof, (b) the amount of the subsequent reduction in these
Section 6.1(B) benefits, or (c) the maximum amount which can be paid to the
Executive without being, or causing any other payment to be, nondeductible by
reason of section 280G of the Code.

        (C)  In addition to the benefits to which the Executive is entitled
under each DC Pension Plan, the Company shall pay the Executive a lump sum
amount, in cash, equal to the sum of (1) the amount that would have been
contributed or allocated to each DC Pension Plan by the Company on the
Executive's behalf (without regard to whether such amount would be vested)
during the year immediately following the Date of Termination, determined (x) as
if the Executive made the maximum permissible contributions thereto during such
period, (y) as if the Executive earned compensation during such period at a rate
equal to the Executive's compensation (as defined in the DC Pension Plans)
during the twelve (12) months immediately preceding the Date of Termination or,
if higher, during the twelve months immediately prior to the first occurrence of
an event or circumstance constituting Good Reason, and (z) without regard to any
amendment to the DC Pension Plans made subsequent to a Change in Control and on
or prior to the Date of Termination, which amendment adversely affects in any
manner the computation of benefits thereunder and (2) all other amounts credited
to the Executive's account under each DC Pension Plan to the extent such amounts
were unvested on the Date of Termination.

        (D)  If the Executive would have become entitled to benefits under the
Company's post-retirement health care or life insurance plans, as in effect
immediately prior to the Date of Termination or, if more favorable to the
Executive, as in effect immediately prior to the first occurrence of an event or
circumstance constituting Good Reason, had the Executive's employment terminated
at any time during the period of twelve months after the Date of Termination,
the Company shall provide such post-retirement health care or life insurance
benefits to the Executive and the Executive's dependents commencing on the later
of (i) the date on which such coverage would have first become available and
(ii) the date on which benefits described in subsection (B) of this Section 6.1
terminate. If the operation of this Section 6.1(D) would result in adverse tax
consequences to the Executive as a result of the Executive's participation in
the Company's post-retirement health care or life insurance plans, the Company
shall instead provide substantially similar benefits and coverage through a
third party insurer.

3

--------------------------------------------------------------------------------






        (E)  The Company shall provide the Executive with outplacement services
suitable to the Executive's position for a period of one year or, if earlier,
until the first acceptance by the Executive of an offer of employment.

        (F)  Notwithstanding any provision of any annual or long-term incentive
plan to the contrary, the Company shall pay to the Executive a lump sum amount,
in cash, equal to the sum of (i) any unpaid incentive compensation which has
been allocated or awarded to the Executive for a completed fiscal year or other
measuring period preceding the Date of Termination under any such plan and
which, as of the Date of Termination, is contingent only upon the continued
employment of the Executive to a subsequent date, and (ii) a pro rata portion to
the Date of Termination of the aggregate value of all contingent incentive
compensation awards to the Executive for all then uncompleted periods under any
such plan, calculated as to each such award by multiplying the award that the
Executive would have earned on the last day of the performance award period,
assuming the achievement, at the target level (or, if greater, based on actual
results to Date of Termination), of the individual and corporate performance
goals established with respect to such award, by the fraction obtained by
dividing the number of full months and any fractional portion of a month during
such performance award period through the Date of Termination by the total
number of months contained in such performance award period.

        6.2   (A) Notwithstanding any other provisions of this Agreement, in the
event that any payment or benefit received or to be received by the Executive
(including any payment or benefit received in connection with a Change in
Control or the termination of the Executive's employment, whether pursuant to
the terms of this Agreement or any other plan, arrangement or agreement) (all
such payments and benefits, including the Severance Payments, being hereinafter
referred to as the "Total Payments") would not be deductible (in whole or part),
by the Company, an affiliate or Person making such payment or providing such
benefit as a result of section 280G of the Code, then, to the extent necessary
to make such portion of the Total Payments deductible (and after taking into
account any reduction in the Total Payments provided by reason of section 280G
of the Code in such other plan, arrangement or agreement), the cash Severance
Payments shall first be reduced (if necessary, to zero), and all other Severance
Payments shall thereafter be reduced (if necessary, to zero); provided, however,
that the Executive may elect to have the noncash Severance Payments reduced (or
eliminated) prior to any reduction of the cash Severance Payments.

        (B)  For purposes of this limitation, (i) no portion of the Total
Payments the receipt or enjoyment of which the Executive shall have waived at
such time and in such manner as not to constitute a "payment" within the meaning
of section 280G(b) of the Code shall be taken into account, (ii) no portion of
the Total Payments shall be taken into account which, in the opinion of tax
counsel ("Tax Counsel") reasonably acceptable to the Executive and selected by
the accounting firm which was, immediately prior to the Change in Control, the
Company's independent auditor (the "Auditor"), does not constitute a "parachute
payment" within the meaning of section 280G(b)(2) of the Code, including by
reason of section 280G(b)(4)(A) of the Code, (iii) the Severance Payments shall
be reduced only to the extent necessary so that the Total Payments (other than
those referred to in clauses (i) or (ii)) in their entirety constitute
reasonable compensation for services actually rendered within the meaning of
section 280G(b)(4)(B) of the Code or are otherwise not subject to disallowance
as deductions by reason of section 280G of the Code, in the opinion of Tax
Counsel, and (iv) the value of any noncash benefit or any deferred payment or
benefit included in the Total Payments shall be determined by the Auditor in
accordance with the principles of sections 280G(d)(3) and (4) of the Code.

        (C)  If it is established pursuant to a final determination of a court
or an Internal Revenue Service proceeding that, notwithstanding the good faith
of the Executive and the Company in applying the terms of this Section 6.2, the
Total Payments paid to or for the Executive's benefit are in an amount that
would result in any portion of such Total Payments being subject to the Excise
Tax, then, if such repayment would result in (i) no portion of the remaining
Total Payments being subject to the Excise

4

--------------------------------------------------------------------------------




Tax and (ii) a dollar-for-dollar reduction in the Executive's taxable income and
wages for purposes of federal, state and local income and employment taxes, the
Executive shall have an obligation to pay the Company upon demand an amount
equal to the sum of (i) the excess of the Total Payments paid to or for the
Executive's benefit over the Total Payments that could have been paid to or for
the Executive's benefit without any portion of such Total Payments being subject
to the Excise Tax; and (ii) interest on the amount set forth in clause (i) of
this sentence at the rate provided in section 1274(b)(2)(B) of the Code from the
date of the Executive's receipt of such excess until the date of such payment.

        6.3   The payments provided in subsections (A), (C) and (F) of
Section 6.1 hereof shall be made not later than the fifth day following the date
upon which the revocation period for the release described in Section 6.6
expires; provided, however, that if the amounts of such payments, and the
limitation on such payments set forth in Section 6.2 hereof, cannot be finally
determined on or before such day, the Company shall pay to the Executive on such
day an estimate, as determined in good faith by the Company, of the minimum
amount of such payments to which the Executive is clearly entitled and shall pay
the remainder of such payments (together with interest on the unpaid remainder
(or on all such payments to the extent the Company fails to make such payments
when due) at 120% of the rate provided in section 1274(b)(2)(B) of the Code) as
soon as the amount thereof can be determined but in no event later than the
thirtieth (30th) day after the Date of Termination. In the event that the amount
of the estimated payments exceeds the amount subsequently determined to have
been due, such excess shall constitute a loan by the Company to the Executive,
payable on the fifth (5th) business day after demand by the Company (together
with interest at 120% of the rate provided in section 1274(b)(2)(B) of the
Code). At the time that payments are made under this Agreement, the Company
shall provide the Executive with a written statement setting forth the manner in
which such payments were calculated and the basis for such calculations
including, without limitation, any opinions or other advice the Company has
received from Tax Counsel, the Auditor or other advisors or consultants (and any
such opinions or advice which are in writing shall be attached to the
statement). In the event necessary to comply with the provisions of Section 409A
of the Code and the guidance issued thereunder, (a) reimbursements to Executive
as a result of the operation of Section 6.1(B) hereof shall be made not later
than the end of the calendar year following the year in which the reimbursable
expense is incurred and (b) if Executive is a "specified employee" (within the
meaning of Section 409A(a)(2)(B)(i) of the Code), any reimbursements to
Executive as a result of the operation of 6.1(B) hereof with respect to a
reimbursable event within the first six months following the Date of Termination
shall be made as soon as practicable following the date which is six months and
one day following the Date of Termination (subject to clause (a) of this
sentence).

        6.4   The Company also shall pay to the Executive all legal fees and
expenses incurred by the Executive in disputing in good faith any issue
hereunder relating to the termination of the Executive's employment, in seeking
in good faith to obtain or enforce any benefit or right provided by this
Agreement or in connection with any tax audit or proceeding to the extent
attributable to the application of section 4999 of the Code to any payment or
benefit provided hereunder. Such payments shall be made within five (5) business
days after delivery of the Executive's written requests for payment accompanied
with such evidence of fees and expenses incurred as the Company reasonably may
require. The Executive's reimbursement rights described in this Section 6.4
shall remain in effect for the Executive's lifetime, provided, that, in order
for the Executive to be entitled to reimbursement hereunder, the Executive must
submit the written reimbursement request described above within 180 days
following the date upon which the applicable expense is incurred.

        6.5   The Executive agrees that prior to and following the Date of
Termination, he or she shall retain in confidence any confidential information
known to him or her concerning the Company and its Affiliates and their
respective businesses for as long as such information is not publicly disclosed.

        6.6   Notwithstanding anything to the contrary, all compensation and
benefits payable to Executive pursuant to this Section 6 (other than
Sections 6.2 and 6.4) are conditioned on receipt by the Company

5

--------------------------------------------------------------------------------




of an executed release of claims by Executive in the form attached hereto as
Exhibit A and the expiration of any revocation period in such release. In order
to be entitled to such compensation and benefits, the Executive must execute
such release of claims within the consideration period described in
paragraph (d) in the form of release attached hereto as Exhibit A.

        7.    Termination Procedures and Compensation During Dispute.    

        7.1    Notice of Termination.    After a Change in Control and during
the Term, any purported termination of the Executive's employment (other than by
reason of death) shall be communicated by written Notice of Termination from one
party hereto to the other party hereto in accordance with Section 10 hereof. For
purposes of this Agreement, a "Notice of Termination" shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive's employment under the
provision so indicated. Further, a Notice of Termination for Cause is required
to include a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board which was called and held for the purpose of considering
such termination (after reasonable notice to the Executive and an opportunity
for the Executive, together with the Executive's counsel, to be heard before the
Board) finding that, in the good faith opinion of the Board, the Executive was
guilty of conduct set forth in clause (i) or (ii) of the definition of Cause
herein, and specifying the particulars thereof in detail.

        7.2    Date of Termination.    "Date of Termination," with respect to
any purported termination of the Executive's employment after a Change in
Control and during the Term, shall mean (i) if the Executive's employment is
terminated for Disability, thirty (30) days after Notice of Termination is given
(provided that the Executive shall not have returned to the full-time
performance of the Executive's duties during such thirty (30) day period), and
(ii) if the Executive's employment is terminated for any other reason, the date
specified in the Notice of Termination (which, in the case of a termination by
the Company, shall not be less than thirty (30) days (except in the case of a
termination for Cause) and, in the case of a termination by the Executive, shall
not be less than fifteen (15) days nor more than sixty (60) days, respectively,
from the date such Notice of Termination is given).

        7.3    Dispute Concerning Termination.    If within fifteen (15) days
after any Notice of Termination is given, or, if later, prior to the Date of
Termination (as determined without regard to this Section 7.3), the party
receiving such Notice of Termination notifies the other party that a dispute
exists concerning the termination, the Date of Termination shall be extended
until the earlier of (i) the date on which the Term ends or (ii) the date on
which the dispute is finally resolved, either by mutual written agreement of the
parties or by a final judgment, order or decree of an arbitrator or a court of
competent jurisdiction (which is not appealable or with respect to which the
time for appeal therefrom has expired and no appeal has been perfected);
provided, however, that the Date of Termination shall be extended by a notice of
dispute given by the Executive only if such notice is given in good faith and
the Executive pursues the resolution of such dispute with reasonable diligence.

        7.4    Compensation During Dispute.    If a purported termination occurs
following a Change in Control and during the Term and the Date of Termination is
extended in accordance with Section 7.3 hereof, the Company shall continue to
pay the Executive the full compensation in effect when the notice giving rise to
the dispute was given (including, but not limited to, salary) and continue the
Executive as a participant in all compensation, benefit and insurance plans in
which the Executive was participating when the notice giving rise to the dispute
was given, until the Date of Termination, as determined in accordance with
Section 7.3 hereof. Amounts paid under this Section 7.4 are in addition to all
other amounts due under this Agreement (other than those due under Section 5.2
hereof) and shall not be offset against or reduce any other amounts due under
this Agreement.

6

--------------------------------------------------------------------------------




        8.    No Mitigation.    The Company agrees that, if the Executive's
employment with the Company terminates during the Term, the Executive is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to the Executive by the Company pursuant to Section 6 hereof or
Section 7.4 hereof. Further, except as specifically provided in Section 6.1(B)
hereof, no payment or benefit provided for in this Agreement shall be reduced by
any compensation earned by the Executive as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by the Executive to the Company, or otherwise.

        9.    Successors; Binding Agreement.    

        9.1   In addition to any obligations imposed by law upon any successor
to the Company, the Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such assumption and agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle the Executive to compensation from the Company in
the same amount and on the same terms as the Executive would be entitled to
hereunder if the Executive were to terminate the Executive's employment for Good
Reason after a Change in Control, except that, for purposes of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the Date of Termination.

        9.2   This Agreement shall inure to the benefit of and be enforceable by
the Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive's
estate.

        10.    Notices.    For the purpose of this Agreement, notices and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, if to the
Executive, to the address inserted below the Executive's signature on the final
page hereof and, if to the Company, to the address set forth below, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon actual receipt:

To the Company:

CF Industries Holdings, Inc.
4 Parkway North, Suite 400
Deerfield, Illinois 60015-2590

Attention: Vice President, Human Resources

        11.    Miscellaneous.    No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and such officer as may be specifically
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or of any lack of compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. This Agreement supersedes any other
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof which have been made by either party
(including, but not limited to, the previous version of this Agreement as it
existed prior to the amendments referred to in the first

7

--------------------------------------------------------------------------------



paragraph hereof); provided, however, that this Agreement shall supersede any
agreement setting forth the terms and conditions of the Executive's employment
with the Company only in the event that the Executive's employment with the
Company is terminated on or following a Change in Control, by the Company other
than for Cause or by the Executive for Good Reason. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Illinois. All references to sections of the Exchange
Act or the Code shall be deemed also to refer to any successor provisions to
such sections. Any payments provided for hereunder shall be paid net of any
applicable withholding required under federal, state or local law and any
additional withholding to which the Executive has agreed. The obligations of the
Company and the Executive under this Agreement which by their nature may require
either partial or total performance after the expiration of the Term (including,
without limitation, those under Sections 6 and 7 hereof) shall survive such
expiration.

        12.    Validity.    The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

        13.    Counterparts.    This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

        14.    Settlement of Disputes; Arbitration.    

        14.1 All claims by the Executive for benefits under this Agreement shall
be directed to and determined by the Board and shall be in writing. Any denial
by the Board of a claim for benefits under this Agreement shall be delivered to
the Executive in writing and shall set forth the specific reasons for the denial
and the specific provisions of this Agreement relied upon. The Board shall
afford a reasonable opportunity to the Executive for a review of the decision
denying a claim and shall further allow the Executive to appeal to the Board a
decision of the Board within sixty (60) days after notification by the Board
that the Executive's claim has been denied. Notwithstanding the above, in the
event of any dispute, any decision by the Board hereunder shall be subject to a
de novo review by the arbitrator.

        14.2 Any further dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in Chicago,
Illinois in accordance with the rules of the American Arbitration Association
then in effect; provided, however, that the evidentiary standards set forth in
this Agreement shall apply. Judgment may be entered on the arbitrator's award in
any court having jurisdiction. Notwithstanding any provision of this Agreement
to the contrary, the Executive shall be entitled to seek specific performance of
the Executive's right to be paid until the Date of Termination during the
pendency of any dispute or controversy arising under or in connection with this
Agreement.

        15.    Definitions.    For purposes of this Agreement, the following
terms shall have the meanings indicated below:

        (A)  "Affiliate" shall have the meaning set forth in Rule 12b-2
promulgated under Section 12 of the Exchange Act.

        (B)  "Auditor" shall have the meaning set forth in Section 6.2 hereof.

        (C)  "Base Amount" shall have the meaning set forth in
section 280G(b)(3) of the Code.

        (D)  "Beneficial Owner" shall have the meaning set forth in Rule 13d-3
under the Exchange Act.

        (E)  "Board" shall mean the Board of Directors of the Company.

        (F)  "Cause" for termination by the Company of the Executive's
employment shall mean (i) the willful and continued failure by the Executive to
substantially perform the Executive's duties with the Company (other than any
such failure resulting from the Executive's incapacity due to physical or

8

--------------------------------------------------------------------------------




mental illness or any such actual or anticipated failure after the issuance of a
Notice of Termination for Good Reason by the Executive pursuant to Section 7.1
hereof) that has not been cured within 30 days after a written demand for
substantial performance is delivered to the Executive by the Board, which demand
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the Executive's duties, or (ii) the
willful engaging by the Executive in conduct which is demonstrably and
materially injurious to the Company or its subsidiaries, monetarily or
otherwise. For purposes of clauses (i) and (ii) of this definition, (x) no act,
or failure to act, on the Executive's part shall be deemed "willful" unless
done, or omitted to be done, by the Executive not in good faith and without
reasonable belief that the Executive's act, or failure to act, was in or not
opposed to the best interest of the Company and (y) in the event of a dispute
concerning the application of this provision, no claim by the Company that Cause
exists shall be given effect unless the Company establishes to the Board by
clear and convincing evidence that Cause exists.

        (G)  "Change in Control" shall mean the first to occur of any of the
following:

         (I)  any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of CF Industries Holdings, Inc. (not including in the
securities beneficially owned by such Person any securities acquired directly
from CF Industries Holdings, Inc. or any of its subsidiaries) representing 25%
or more of the combined voting power of CF Industries Holdings, Inc.'s then
outstanding securities; or

        (II)  the following individuals cease for any reason to constitute a
majority of the number of directors then serving on the Board: individuals who,
on the date of this Agreement, constitute the Board and any new director (other
than a director whose initial assumption of office is in connection with an
actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of CF Industries
Holdings, Inc.) whose appointment or election by the Board or nomination for
election by CF Industries Holdings, Inc.'s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or

      (III)  there is consummated a merger or consolidation of CF Industries
Holdings, Inc. or any direct or indirect subsidiary of CF Industries
Holdings, Inc. with any other corporation, other than a merger or consolidation
immediately following which the individuals who comprise the Board immediately
prior thereto constitute at least a majority of the Board of the entity
surviving such merger or consolidation or, if CF Industries Holdings, Inc. or
the entity surviving such merger is then a subsidiary, the ultimate parent
thereof; or

      (IV)  the stockholders of CF Industries Holdings, Inc. approve a plan of
complete liquidation or dissolution of CF Industries Holdings, Inc. or there is
consummated an agreement for the sale or disposition by CF Industries
Holdings, Inc. of all or substantially all of CF Industries Holdings, Inc.'s
assets, other than (a) a sale or disposition by CF Industries Holdings, Inc. of
all or substantially all of CF Industries Holdings, Inc.'s assets to an entity,
at least 60% of the combined voting power of the voting securities of which are
owned by stockholders of CF Industries Holdings, Inc. following the completion
of such transaction in substantially the same proportions as their ownership of
CF Industries Holdings, Inc. immediately prior to such sale or (b) other than a
sale or disposition by CF Industries Holdings, Inc. of all or substantially all
of CF Industries Holdings, Inc.'s assets immediately following which the
individuals who comprise the Board immediately prior thereto constitute at least
a majority of the board of directors of the entity to which such assets are sold
or disposed or, if such entity is a subsidiary, the ultimate parent thereof.

Notwithstanding the foregoing, a "Change in Control" shall not be deemed to have
occurred (1) by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of CF Industries

9

--------------------------------------------------------------------------------






Holdings, Inc. immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of CF Industries
Holdings, Inc. immediately following such transaction or series of transactions
or (2) as a result of the initial public offering of the Company's common stock
or any transactions or any events contemplated by such offering.

        (H)  "Code" shall mean the Internal Revenue Code of 1986, as amended
from time to time.

        (I)   "Company" shall mean CF Industries Holdings, Inc., and except in
determining under Section 15(G) hereof whether or not any Change in Control of
the Company has occurred, shall include any successor to its business and/or
assets which assumes and agrees to perform this Agreement by operation of law,
or otherwise.

        (J)   "DC Pension Plan" shall mean any tax-qualified, supplemental or
excess defined contribution plan maintained by the Company and any other defined
contribution plan or agreement entered into between the Executive and the
Company which is designed to provide the executive with supplemental retirement
benefits.

        (K)  "Date of Termination" shall have the meaning set forth in
Section 7.2 hereof.

        (L)  "Disability" shall be deemed the reason for the termination by the
Company of the Executive's employment, if, as a result of the Executive's
incapacity due to physical or mental illness, the Executive shall have been
absent from the full-time performance of the Executive's duties with the Company
for a period of six (6) consecutive months, the Company shall have given the
Executive a Notice of Termination for Disability, and, within thirty (30) days
after such Notice of Termination is given, the Executive shall not have returned
to the full-time performance of the Executive's duties.

        (M) "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended from time to time.

        (N)  "Excise Tax" shall mean any excise tax imposed under section 4999
of the Code.

        (O)  "Executive" shall mean the individual named in the first paragraph
of this Agreement.

        (P)   "Good Reason" for termination by the Executive of the Executive's
employment shall mean the occurrence (without the Executive's express written
consent which specifically references this Agreement) after any Change in
Control, or prior to a Change in Control under the circumstances described in
clauses (ii) and (iii) of the second sentence of Section 6.1 hereof (treating
all references in paragraphs (I) through (VII) below to a "Change in Control" as
references to a "Potential Change in Control"), of any one of the following acts
by the Company, or failures by the Company to act, unless, in the case of any
act or failure to act described in paragraph (I), (V), (VI) or (VII) below, such
act or failure to act is corrected prior to the Date of Termination specified in
the Notice of Termination given in respect thereof:

         (I)  the assignment to the Executive of any duties inconsistent with
the Executive's status as an officer of the Company or a substantial adverse
alteration in the nature or status of the Executive's responsibilities from
those in effect immediately prior to the Change in Control including, without
limitation, if the Executive was, immediately prior to the Change in Control, an
executive officer of a public company, the Executive ceasing to be an executive
officer of a public company;

        (II)  a reduction by the Company in the Executive's annual base salary
as in effect on the date hereof or as the same may be increased from time to
time except for across-the-board salary reductions similarly affecting all
executives of the Company and all executives of any Person in control of the
Company;

10

--------------------------------------------------------------------------------






      (III)  the relocation of the Executive's principal place of employment to
a location more than 35 miles from the Executive's principal place of employment
immediately prior to the Change in Control or the Company's requiring the
Executive to be based anywhere other than such principal place of employment (or
permitted relocation thereof) except for required travel on the Company's
business to an extent substantially consistent with the Executive's present
business travel obligations;

      (IV)  the failure by the Company to pay to the Executive any portion of
the Executive's current compensation or to pay to the Executive any portion of
an installment of deferred compensation under any deferred compensation program
of the Company, within seven (7) days after the date demand for payment is made
provided such compensation is due;

        (V)  the failure by the Company to continue in effect any compensation
plan in which the Executive participates immediately prior to the Change in
Control which is material to the Executive's total compensation unless an
equitable arrangement (embodied in an ongoing substitute or alternative plan)
has been made with respect to such plan, or the failure by the Company to
continue the Executive's participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable, both in terms of the
amount or timing of payment of benefits provided and the level of the
Executive's participation relative to other participants, as existed immediately
prior to the Change in Control;

      (VI)  the failure by the Company to continue to provide the Executive with
benefits substantially similar to those enjoyed by the Executive under any of
the Company's pension, savings, life insurance, medical, health and accident, or
disability plans in which the Executive was participating immediately prior to
the Change in Control (except for across the board changes similarly affecting
all executives of the Company and all executives of any Person in control of the
Company), the taking of any other action by the Company which would directly or
indirectly materially reduce any of such benefits or deprive the Executive of
any material fringe benefit enjoyed by the Executive at the time of the Change
in Control, or the failure by the Company to provide the Executive with the
number of paid vacation days to which the Executive is entitled with the Company
in accordance with the vacation policy applicable to the Executive in effect at
the time of the Change in Control; or

     (VII)  any purported termination of the Executive's employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 7.1 hereof; for purposes of this Agreement, no such purported
termination shall be effective. The Executive's right to terminate the
Executive's employment for Good Reason shall not be affected by the Executive's
incapacity due to physical or mental illness.

        The Executive's continued employment shall not constitute consent to, or
a waiver of rights with respect to, any act or failure to act constituting Good
Reason hereunder. In order for Good Reason to exist hereunder, the Executive
must provide notice to the Company of the existence of the condition described
in clauses (I) through (VII) above within 90 days of the initial existence of
the condition (or, if later, within 90 days of the Executive's becoming aware of
such condition), and the Company must have failed to cure such condition within
30 days of the receipt of such notice. "Notice of Termination" shall have the
meaning set forth in Section 7.1 hereof.

        (Q)  "Person" shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) CF Industries Holdings, Inc. or any of its
subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of CF Industries, Inc. or any of its Affiliates, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

11

--------------------------------------------------------------------------------



        (R)  "Potential Change in Control" shall be deemed to have occurred if
the event set forth in any one of the following paragraphs shall have occurred:

         (I)  the Company enters into an agreement, the consummation of which
would result in the occurrence of a Change in Control;

        (II)  the Company or any Person publicly announces an intention to take
or to consider taking actions which, if consummated, would constitute a Change
in Control;

      (III)  any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 15% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company's then outstanding securities (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates); or

      (IV)  the Board adopts a resolution to the effect that, for purposes of
this Agreement, a Potential Change in Control has occurred.

        (S)   "Retirement" shall be deemed the reason for the termination by the
Executive of the Executive's employment if such employment is terminated in
accordance with the Company's retirement policy, including early retirement,
generally applicable to its salaried employees.

        (T)  "Severance Payments" shall have the meaning set forth in
Section 6.1 hereof.

        (U)  "Tax Counsel" shall have the meaning set forth in Section 6.2
hereof.

        (V)  "Term" shall mean the period of time described in Section 2 hereof
(including any extension, continuation or termination described therein).

        (W) "Total Payments" shall mean those payments so described in
Section 6.2 hereof.

12

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

  CF INDUSTRIES HOLDINGS, INC.
 
By:
/s/  STEPHEN R. WILSON      

--------------------------------------------------------------------------------

Stephen R. Wilson
President & Chief Executive Officer
 
/s/  WENDY JABLOW SPERTUS      

--------------------------------------------------------------------------------

Wendy Jablow Spertus

13

--------------------------------------------------------------------------------



EXHIBIT A

RELEASE

        (a)   Wendy Jablow Spertus ("Executive") for and in consideration of
benefits provided pursuant to the Change in Control Severance Agreement with
CF Industries Holdings, Inc. ("Company") entered into effective as of August 1,
2007 (the "Severance Agreement"), on behalf of Executive and Executive's heirs,
executors, administrators, successors and assigns, voluntarily, knowingly and
willingly releases and discharges the Company and its parents, subsidiaries and
affiliates (collectively, the "Company Group"), together with their respective
present and former partners, officers, directors, employees and agents, and each
of their predecessors, heirs, executors, administrators, successors and assigns,
and any and all employee pension or welfare benefit plans of the Company,
including current and former trustees and administrators of these plans
(collectively, the "Company Releasees") from any and all charges, complaints,
claims, promises, agreements, controversies, causes of action, demands, damages
and liabilities ("Claims") of any nature whatsoever, known or unknown, suspected
or unsuspected, which against the Company Releasees, jointly or severally,
Executive or Executive's heirs, executors, administrators, successors or assigns
ever had or now have by reason of any matter, cause or thing whatsoever arising
from the beginning of time to the time Executive executes this release (the
"Release"). This Release includes, without limitation, any Claims arising out of
or relating in any way to Executive's employment or director relationship with
the Company, or the termination thereof, any Claims arising under any statute or
regulation, including but not limited to the Age Discrimination in Employment
Act of 1967, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Americans with Disabilities Act of 1990, the Family and Medical Leave
Act of 1993, or the Employee Retirement Income Security Act of 1974, each as
amended, or any other federal, state or local law, regulation, ordinance or
common law, or under any policy, agreement, understanding or promise, written or
oral, formal or informal, between any Company Releasee and Executive. Executive
shall not be entitled to any recovery, in any action or proceeding that may be
commenced on Executive's behalf in any way arising out of or relating to the
matters released under this Release. Notwithstanding the foregoing, nothing
herein shall release any Company Releasee from any Claim based on
(i) Executive's rights under the Severance Agreement or any other agreement with
the Company (including, but not limited to, any stock option agreements),
(ii) any right or claim that arises after the date Executive executes this
Release, (iii) Executive's eligibility for indemnification in accordance with
applicable laws or the certificate of incorporation or by-laws of the Company
(or any affiliate or subsidiary) or any applicable insurance policy, with
respect to any liability Executive incurs or incurred as a director, officer or
employee of the Company or any affiliate or subsidiary (including as a trustee,
director or officer of any employee benefit plan) or (iv) any rights Executive
may have to vested benefits under any employee benefit plan or program.

        (b)   Executive has been advised to consult with an attorney of
Executive's choice prior to signing this Release, has done so and enters into
this Release freely and voluntarily.

        [(c)  Executive acknowledges that the Company has enclosed with this
Release information concerning (i) the ages and job titles of all employees who
are eligible to receive severance pay and (ii) the ages of all employees in the
same job classification or organizational unit who are not eligible to receive
severance pay.](1)

--------------------------------------------------------------------------------

(1)Note: this paragraph is to be included only for applicable group terminations
or exit incentive programs.

14

--------------------------------------------------------------------------------



        (d)   Executive has had at least [twenty-one (21)] [forty-five (45)](2)
calendar days to consider the terms of this Release. Once Executive has signed
this Release, Executive has seven (7) additional days to revoke Executive's
consent and may do so by writing to the Company as provided in Section 10 of the
Severance Agreement. Executive's Release shall not be effective, and no payments
or benefits shall be due under Section 6 of the Severance Agreement, until the
eighth day after Executive has executed this Release and returned it to the
Company, assuming that Executive has not revoked Executive's consent to this
Release during such time (the "Revocation Date").

        (e)   In the event that any one or more of the provisions of this
Release shall be held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remainder thereof shall not in any way be
affected or impaired thereby.

        (f)    This Release shall be governed by the law of the State of
Illinois without reference to its choice of law rules.

CF INDUSTRIES HOLDINGS, INC.  
By:
 

--------------------------------------------------------------------------------


  Name:     Title:    
Signed as of this        day of                   .
 
 

--------------------------------------------------------------------------------

Wendy Jablow Spertus
 
Signed as of this        day of                   .
 

--------------------------------------------------------------------------------

(2)Note: use longer period for applicable group terminations or exit incentive
programs.

15

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.10

